Citation Nr: 0612083	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an effective date earlier than July 30, 2001, 
for the grant of service connection and award of a 60 percent 
evaluation for degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in March 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The record shows that, in response to his claim of service 
connection for the lower back disorder, the veteran was 
issued a notice letter (the file copy of which is undated) 
pursuant to 38 U.S.C.A. § 5103(a) advising him of the 
information and evidence necessary to substantiate a claim 
for service connection.  

The notice letter did not address the information and 
evidence necessary to establish the effective date of the 
award of service connection in the event the claim was 
successful.  

Nor has the RO in any communication outside of a decisional 
document advised him of such information or evidence.  

In October 2002, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
has perfected his appeal as to the effective date assigned 
the grant of service connection and the payment of 
compensation.  

When viewed in light of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board finds that neither the notice letter sent to the 
veteran, nor any other document in the record provided him 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a) as to the claim on appeal.  

Hence, the Board consequently must remand this case for 
further procedural action prior to adjudicating the claim on 
the merits.  

The Board additionally notes that the veteran was scheduled 
for a December 2003 hearing before a Decision Review Officer 
(DRO).  The record does not indicate whether the hearing was 
held or was cancelled for any reason.  

In certifying the appeal to the Board in April 2004, the DRO 
checked the box indicating that a DRO hearing was held (with 
the transcript in the file) or otherwise resolved through 
cancellation or failure to report.  

On remand, the RO should determine whether the veteran's DRO 
hearing request remains outstanding.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the grant of service connection 
and award of a 60 percent rating for 
degenerative disc disease of the lumbar 
spine, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Carroll County 
Hospital, Howard County Hospital, and Dr. 
Solomon, who may possess additional 
records pertinent to the claim on appeal.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, to include from Carroll County 
Hospital, Howard County Hospital, and Dr. 
Solomon, which have not been secured 
previously.  

3.  The RO should determine whether the 
veteran's DRO hearing scheduled for 
December 16, 2003, was held, or was 
cancelled for any reason.  If the RO 
determines that the hearing was held, any 
transcript of the hearing should be 
attached to the claims file.  If the RO 
determines that the hearing was cancelled 
for any reason, the RO should note this 
for the record.  If the RO determines 
that the veteran's request for a DRO 
hearing remains outstanding, the RO 
should schedule the veteran for the 
requested hearing.  

4.  Thereafter, the RO must review the 
claims folder and ensure that any other 
development that may be in order has been 
conducted and completed in full.  The RO 
must then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO must issue a 
Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).  


